Citation Nr: 1438165	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus Type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy Reserves and the Army National Guard from 1984 to 2006.  He had active duty from July 1984 to November 1984 while in the Navy Reserves, as shown by his DD Form 214.  He also had active duty from June 6, 2005, to June 26, 2005, while in the Army National Guard, as shown by his DD Form 220 and other personnel records.  He retired effective February 28, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran initially disputed the denial of service connection for a left knee disorder in September 2006; however, that claim was granted in full in a June 2012 rating decision.  In July 2012, he filed a document indicating that he disputed that decision for the left knee.  Thereafter, in January 2014, the Veteran clarified that he was not filing a notice of disagreement with rating assigned for his left knee.  

The Veteran also initially appealed from the denial of service connection for a stomach disorder and colitis or irritable bowel syndrome (IBS) in a March 2009 rating decision, and a statement of the case was provided in June 2012.  In July 2012, the Veteran filed a VA Form 9, which is generally for a substantive appeal, indicating that he only wished to appeal from certain issues, identified as the left knee and diabetes.  In January 2014, the Veteran clarified that he was not appealing from the denial of his stomach disorder or IBS, but only from the denial of diabetes.  

Accordingly, only the question of service connection for diabetes remains on appeal.  The Veteran participated in an informal conference with a Decision Review Officer (DRO) in March 2010, and he testified before the Board in June 2014.  The conference notes and hearing transcript are of record.  The paper claims file and all pertinent records in VA's electronic claims processing systems were considered.



FINDINGS OF FACT

1.  Diabetes was first diagnosed based on blood tests on October 15, 2003, which was not during a period of active service, and it did not first manifest to a compensable degree within one year after a period of active duty.

2.  The Veteran's diabetes clearly and unmistakably preexisted his period of active duty in June 2005, and the disease was clearly and unmistakably not aggravated beyond its natural progression by an illness, injury, or event in active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus Type II are not met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1111, 1112, 1113, 1131 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided notice of how to substantiate his service connection claim in March 2006, prior to the initial adjudication.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  He was subsequently notified of the requirements to establish an initial disability rating and effective date through decisional documents such as the March 2008 statement of the case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect for this subsequent notice was cured by readjudication, most recently in a March 2014 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Moreover, as the Veteran's service connection claim is being denied herein, any question as to the appropriate rating or effective date to be assigned is rendered moot.

The June 2014 Board hearing focused on the elements necessary to establish the Veteran's claim.  The Veterans Law Judge (VLJ) asked questions in an attempt to elicit pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the requirements via questioning and testimony.  To the extent that the VLJ may not have explained the bases of the prior denials, there is no prejudice, and the Veteran has had ample opportunity to participate in the adjudication.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (concerning actual knowledge and lack of prejudice).  Attempting a remedy as to any possible hearing defects would be "an idle and useless formality."  NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969).  

VA obtained the Veteran's service treatment and personnel records, including dates of active duty and other pertinent periods of active service, as well as identified post-service medical evidence.  The Veteran was also afforded a VA examination in January 2014, with a report issued in March 2014 including a medical opinion that considered all pertinent evidence, provided well-reasoned rationale, and applied the correct burden of proof.  There is no argument or indication that the examination or opinion is inadequate, or that any pertinent medical evidence remains outstanding.   See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim on appeal.  VA satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  The Veteran will not be prejudiced by a decision.

II.  Analysis

The Veteran contends that diabetes was first diagnosed during active service or, alternatively, that his preexisting diabetes was aggravated by service in June 2005.   

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection generally requires evidence showing a present disability; in-service incurrence or aggravation of a disease or injury; and a relationship (or nexus) between the present disability and the in-service disease or injury.  38 C.F.R. §§ 3.303, 3.304; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran had active duty and other military service.  "Active service," as required for service connection, includes active duty, any period of active duty training (ACDUTRA) during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) during which the Veteran was disabled from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); 38 C.F.R. §§ 3.6, 3.303, 3.304.  The Veteran's diabetes is a disease, so only periods of active duty or ACDUTRA are eligible.

For periods of active duty, there is a presumption of sound condition upon entrance into service unless a defect or disease is noted on the entrance examination.  If a condition was noted as preexisting, there is a presumption of aggravation if there is evidence that the condition increased in severity during the period of service.  There are differing standards of proof, depending on whether the condition was "noted." See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  

For periods of active duty where a Veteran served for 90 days or more during a period of war, service incurrence will be presumed for certain chronic diseases including diabetes mellitus if the condition manifested to a level of 10 percent disabling or more within one year after separation.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The nexus element of service connection may be shown by medical or lay evidence where there is competent and credible evidence of continuity of symptomatology for a listed chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (citing 38 C.F.R. § 3.303(b)).  

These presumptions do not apply to claims based on a period of ACDUTRA (or IDT) service for which veteran status has not previously been established.  Further, a claimant seeking benefits based on aggravation during a period of ACDUTRA (or IDT) has the burden of demonstrating that the preexisting disability worsened during service and that such worsening was beyond the natural progression of the disease.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Donnellan v. Shinseki, 22 Vet. App. 167, 171 (2010).

When there is an approximate balance of positive and negative evidence regarding any material aspect of a claim, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has stated at various points, including for treatment purposes, that diabetes was first diagnosed during active duty or in June 2005.  Nevertheless, the medical evidence clearly shows otherwise, as discussed below, and the Veteran admitted as much in his April 2008 substantive appeal (VA Form 9).  He argued that although diabetes was diagnosed in 2003, it was controlled by diet until his period of service in June 2005, and it was aggravated by having to eat MREs during that period of service, such that he has needed medication for diabetes since then.  The Veteran made similar arguments during the June 2014 Board hearing.

The Veteran is competent to report his observable symptoms and history, as well as what providers told him about the cause or progression of his diabetes, and such reports must be considered with his claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In contrast, the Veteran is not competent to diagnose diabetes in the first instance, or to say whether his diabetes developed or was aggravated, meaning worsened beyond its natural progression, by service.  Rather, such opinions require interpretation of the medical evidence and medical expertise due to the complex nature of diabetes and his complex medical history.  Id.

There is no competent evidence linking the Veteran's initial development or diagnosis of diabetes to a period of active service.  See 38 C.F.R. § 3.303.  In this regard, during the January 2014 VA examination, the Veteran reported that he first had symptoms of diabetes in 2003 and was diagnosed based on routine blood work showing elevated blood glucose levels.  The Veteran testified at the June 2014 hearing that diabetes was first diagnosed while on active duty, but he then clarified that it was during a three-day drill weekend.  See transcript on Virtual VA.  Private medical records show a diagnosis of diabetes in October 2003 based on tests showing elevated glucose on October 15, 2003, with subsequent notations of diabetes and follow-ups for that condition.  In a July 2007 letter, the Veteran's private provider summarized that diabetes was first diagnosed in October 2003.  Review of historical calendars shows the date of the lab testing was a Wednesday, which would not be during a drill weekend.  The Veteran does not contend that he was on active duty or a period of training during that period, and there is no evidence in the service personnel records that was the case.  There is a service personnel record indicating that he was ordered to ADSW (active duty special work) from October 3 to 5, 2003; however, this was prior to the diagnosis of diabetes.  

As such, the Veteran's testimony that diabetes was first diagnosed during active duty or a drill weekend (which could be a period of active service, i.e., ACDUTRA or IDT) is at odds with the contemporaneous medical evidence and his service personnel records, which are more probative because they were closer in time to the events.  The Veteran's memory as to whether his diabetes was first diagnosed during active service appears to be faulty, possibly due to the passage of time; therefore, he is not a reliable historian and is not credible in this regard.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  There is also no medical evidence linking the Veteran's diabetes to active service.

Further, the Veteran's diabetes did not first manifest to a compensable degree within one year after a period of active duty for 90 days or more during a period of war.  Service personnel records show that his only period of active duty prior to his diagnosis of diabetes in 2003 was in 1984, which was during peacetime and more than 20 years earlier.  Therefore, service connection cannot be granted for diabetes on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309. 

The Veteran has also argued that his preexisting diabetes was aggravated by his period of active duty service in June 2005.  He underwent an examination for the Army National Guard in April 2005, at which point he reported having diabetes that was treated by changes in diet, with no medications ever being taken, and that his diabetes was "no longer a problem" or had "resolved."  Nevertheless, this examination was not for the purposes of entry into active duty; rather, it was for retention in the National Guard.  The Veteran did not have an examination at the time of his entry into active duty in June 2005.  As such, his diabetes was not "noted" for the purposes of establishing a preexisting condition, and the Veteran is presumed to have been sound upon entry into that period of service.  See 38 C.F.R. § 3.304(b).  

To rebut the presumption of soundness, VA must determine whether there is clear and unmistakable evidence that (1) the Veteran's diabetes existed prior to this period of active service, and (2) the disease was not aggravated, meaning worsened beyond its natural progression, by active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  To establish aggravation, temporary flare-ups or the mere recurrence of manifestations of a preexisting condition during service are not sufficient.  Rather, the evidence must show that the underlying condition, as distinguished from the symptoms, worsened as a result of active service, and there must be a permanent change in condition.  See Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).  

The Veteran's private and service treatment records clearly and unmistakably show that his diabetes existed prior to his period of active duty in June 2005.  Although the disease may have been controlled by diet or essentially asymptomatic at the time of the April 2005 service retention examination, it had still been diagnosed at that time.  To show a preexisting condition, the disease need not be symptomatic at the time of the evaluation, so long as it is diagnosed.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at entry examination where examiner diagnosed "bunions," despite also stating "no problem [with] feet").  Indeed, the Veteran had been seen for follow-up treatment and blood work to monitor his diabetes in January 2005 and March 2005, shortly before the April 2005 retention examination.  The Veteran's private provider confirmed in a July 2007 letter that diabetes had been diagnosed in October 2003, and the disease had been treated through various manners since that time.  Accordingly, the January 2014 VA examiner (in a March 2014 report) considered this and other evidence and opined that the Veteran's diabetes clearly and unmistakably preexisted service.  

The 2014 VA examiner also opined that the Veteran's diabetes was clearly and unmistakably not aggravated or permanently worsened beyond its natural progression by active service, including unhealthy eating habits via required MREs in June 2005.  

In arriving at this conclusion, the examiner conducted a thorough review of the Veteran's medical records, including testing and treatment for diabetes before, during, and after the period of active duty from June 6 to 26, 2005.  In particular, the VA examiner considered the Veteran's reports of receiving emergency treatment during service in June 2005 for elevated glucose levels due to eating MREs.  Further, the VA examiner considered the July 2007 letter from the Veteran's private provider, which indicated that diabetes was first diagnosed in October 2003, the disease was controlled by diet until after he returned from service in June 2005, and he was prescribed medications to control diabetes at that time.  These reports as to the chronology of the Veteran's symptoms and treatment by diet alone, as opposed to diet and medication, are generally consistent with the medical evidence of record.  

For example, a January 2004 private record showed diabetes and a recommendation of dietary restrictions.  Shortly thereafter, the Veteran reported in a March 2004 annual medical certificate for service that his diabetes was diet controlled, with no medications for diabetes.  In March 2005, the Veteran was ordered to ACDUTRA from March 31 to April 6, 2005.  Although he reported diabetes controlled by diet during a National Guard retention examination in April 2005, he was found fit for retention.  A June 3, 2005, record again noted that diabetes was diet controlled.  

In May 2005, the Veteran received orders that he was being mobilized for active duty starting effective June 6, 2005, and he reported for training for Operation Iraqi Freedom (OIF) in New Mexico on that date.  A June 14, 2005, pre-deployment assessment for OIF service in Iraq had a disposition of non-deployable "REFRAD," indicating the Veteran had "new onset diabetes mellitus" and that he needed "better control" of the condition.  (As noted above, this was not, in fact, a new onset disease.)  A June 20, 2005, record showed emergency treatment at William Beaumont Army Medical Center for elevated blood glucose level, and the Veteran was prescribed medication (glucovance) for diabetes at that time.  A June 22, 2005, follow-up treatment record noted that the Veteran reported being a newly diagnosed diabetic, and that he had presented to the emergency room after feeling "ill" the past week and was found to have elevated blood glucose level of 487 mg/DL.  The military provider noted a diagnosis of diabetes mellitus Type 2 that was "poorly controlled" and had been "sub-optimally treated" by his civilian provider in California up to that point.  The diagnoses also included benign essential hypertension, hyperlipidemia, and exogenous obesity.  The provider noted that the Veteran would mostly likely be "REFRAD" to return home for "intensified treatment of his preexisting conditions."  On June 23, 2005, the Veteran was issued a permanent physical profile for diabetes mellitus Type 2, indicating that he must monitor his blood glucose levels and take medications as prescribed.  He was released from active duty effective June 26, 2005.  

The Veteran subsequently underwent a medical fitness for duty determination.  A September 17, 2005, form completed by his private provider indicated diagnoses of diabetes, hypertension, and hypercholesterolemia; with a permanent profile and a treatment plan to take medications as prescribed and "avoid eating high sugar contents such as MRE."  Similarly, a private treatment record in July 2005 noted that the Veteran's "MRE food supply had too much sugar" when he was in service in New Mexico, and he had been sent back due to high blood sugar level.  Follow-ups in August 2005 noted the Veteran's diabetes needed better control, and he continued to be prescribed glucovance.  Thereafter, the Veteran was discharged from the Army National Guard and assigned to the Retired Reserves effective February 28, 2006.

In sum, the evidence confirms that the Veteran did not begin taking medication to treat his diabetes until 2005, and he was first found to be unfit for service due to his diabetes in June 2005.  Nevertheless, these circumstances do not establish that the disease itself, as opposed to temporary flare-ups or symptoms, was permanently worsened as a result of any event during service.  See Hunt, 1 Vet. App. at 296-97; Davis, 276 F.3d at 1345-47.  Rather, the 2014 VA examiner explained that diabetes is chronic disease with no cure; its nature depends on activity, diet, and treatment; and the pathology of diabetes does not depend on one month of poor eating habits.  She noted that diabetes was diagnosed in late 2003, was being followed up for diabetes in 2005, and had varying levels of glucose or fasting blood sugar levels and elevated HBA1C levels.  The examiner further noted that the Veteran was treated during active duty in June 2005 for poorly controlled diabetes, but that he also had exogenous obesity at that time.  The examiner pointed out that the Veteran's HBA1C levels were elevated even in months when his fasting blood sugar was lower (during the time he was being treated with medications), and that he continued to be obese at those times.  The examiner summarized that there were multifactorial considerations causing the Veteran to have poor diabetes control aside from his poor diet for one month in June 2005 when he was given MREs during active duty service.   

The 2014 VA examiner's opinions are highly probative, as they were based on review of all pertinent evidence and an accurate factual and medical history, and were supported by a well-reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Further, there is no contrary medical opinion of record.  

Although the Veteran's private provider indicated in July 2007 that he began taking medications for diabetes after his service in June 2005, that did not constitute an opinion that this circumstance was due to any event in service.  Rather, it was simply a summary of the chronology of the Veteran's disease pathology.  In a July 2005 record, this private provider also noted that the Veteran had been sent back from service due to high blood sugar and that the "MRE food supply had too much sugar."  

Similarly, this provider indicated in a September 2005 profile form for service that the Veteran should "avoid eating high sugar contents such as MRE."  Nevertheless, these notations did not constitute an opinion that the Veteran's diabetes was permanently worsened beyond its natural progression as a result of the MREs, as opposed to a recommendation of dietary restrictions to control the disease.  

Moreover, the 2014 VA examiner's opinion and reasoning are consistent with notations by a military provider in a June 2005 follow-up record after the Veteran's emergency treatment for elevated glucose in service.  The military provider stated at that time that the preexisting diabetes was "poorly controlled" and had been "sub-optimally treated" by his private provider up to that point.  He further stated that the Veteran would likely need "intensified treatment of his preexisting conditions," which included diabetes, hypertension, hyperlipidemia, and exogenous obesity.   

In sum, the more probative evidence is against service connection for diabetes under any raised theory.  The presumption of soundness is rebutted, and there is no competent evidence showing a relationship between the current disability and a period of active service.  The benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309.


ORDER

Service connection for diabetes mellitus Type II is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


